DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what the configuration of the object is that is performing the function of detecting wear of the two driven gears?  Applicant is claiming a device however no components are associated with the structures of the object? Applicant is disclosing 
Claims 2 and 4 - 5 are rejected by virtue of the dependency on claim 1.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 3, the prior art fails to show that the computation circuit includes a slope adjustment circuit that adjusts a first slope and a second slope to have the same slope, the first slope being an proportion of an amount of variation in the rotational angle of one of the two driven gears with respect to an amount of variation in the rotational angle of the main driving gear, and the second slope being an proportion of an amount of variation in the rotational angle of the other of the two driven gears with respect to the amount of variation in the rotational angle of the main driving gear; the difference computation circuit is configured to compute a second difference, the second difference being a difference between the respective rotational angles of the two driven gears after slope adjustment by the slope adjustment circuit; and the wear detection circuit is configured to detect wear of the two driven gears through a comparison .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Takahashi et al. (10,112,444) is cited for its disclosure of a wear amount detection device for automobile tires.
Ohba et al. (6,412,607) is cited for its disclosure of a break lining wear detection apparatus.
Hernandez et al. (4,931,949) is cited for its disclosure of a method and apparatus for detecting gear defects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REENA AURORA/         Primary Examiner, Art Unit 2858